Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4-33, 52 and 53 are pending in the application.

Election/Restrictions
Applicant's election with traverse of Group I, 

    PNG
    media_image1.png
    253
    602
    media_image1.png
    Greyscale

and the species of Compound No. 133, found on page 29 of the instant specification (reproduced below),

    PNG
    media_image2.png
    127
    492
    media_image2.png
    Greyscale
,
in the reply filed on December 17, 2020 is acknowledged.  The traversal is on the ground(s) that: (1) there is a common special technical feature in all the claims; (2) unity of invention is found in the present application as evidenced by the International Search Report; (3) the Examiner has not provided proper reasons why each group lacks unity with each other group; and (4) the search and examination of the entire application can be made without serious burden.  
	All of Applicant’s arguments have been considered.  Applicant argues that there is a common special technical feature in all the claims.  The Examiner disagrees.  A special technical feature is a technical feature that defines a contribution which each of the claimed inventions, considered as a whole, makes over 
Applicant argues that unity of invention is found in the present application as evidenced by the International Search Report.  In response, when unity of invention is lacking in the U.S. national phase, an Examiner may issue a restriction requiring the Applicant to elect a single invention to prosecute. The Examiner is not bound by any unity of invention determination that occurred during International phase. Therefore, Applicant’s argument is not found persuasive.
special technical feature” since the bicyclic ring systems are known in the art and do not make a contribution over the prior art.  Unity of invention is lacking in the inventions of Group I and Group II since the claims share the same technical feature that is anticipated by the prior art.  Therefore, Applicant’s argument is not persuasive.
Applicant argues that the search and examination of the entire application can be made without serious burden.  In response, the instant application is a 371 application.  An undue burden is not a criteria used to determine whether or not a lack of unity exists among 

    PNG
    media_image3.png
    138
    727
    media_image3.png
    Greyscale

The cost to the USPTO alone to display even a portion of the recovered hits on STN CAS ONLINE would be well over the cost of the filing fee in the instant application.  



Improper Markush Grouping Rejection
Claims 1, 4-29, 52 and 53 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized 
The Markush grouping of a compound of formula I and a compound of formula II is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:

    PNG
    media_image4.png
    129
    141
    media_image4.png
    Greyscale
, and instant formula II, 
    PNG
    media_image5.png
    154
    116
    media_image5.png
    Greyscale
, in independent claim 1 do not share a “single structural similarity” because there are no required structural features within each variable definition such that each member of the group would have at least one structural feature, which feature is essential to the activity/function of the claimed compounds, in common.  This rejection applies for the Markush groups used to define each of variables X, W, Y and Z.  Claims 1, 4-29, 52 and 53 encompass a wide variety of chemical species which would embrace different chemical 
Pyrrolo[2,3-b]pyridines 
{
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, formula I, wherein X represents =C(R6a)-; 
W represents =N; Y represents =C(R4a); and 
Z represents =C(R5)-}

Pyrrolo[2,3-c]pyridines, 
{ 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, formula I, wherein X represents =N; 
W represents =C(R6b)-; Y represents =C(R4a); and 
Z represents =C(R5)-}

c]pyridines
{
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, formula I, wherein X represents =N; W 
represents =C(R6b)-; Y represents =N; and 
Z represents =C(R5)-}

[1,2,3]triazolo[5,4-b]pyridines
	{ 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, formula I, wherein X represents 
=C(R6a)-; W represents =N; Y represents =N; and 
Z represents =N-}

Pyrazolo[5,4-b]pyridines
{
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, formula II, wherein X represents 
=C(R6a)-; and W represents =N},  etc.



To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


As a result of the improper Markush rejection above, only a prior art search and examination will be performed in the instant application for pyrrolo[2,3-c]pyridine compounds of instant formula I,

    PNG
    media_image4.png
    129
    141
    media_image4.png
    Greyscale
,
wherein 
X represents =N;   
    PNG
    media_image11.png
    21
    40
    media_image11.png
    Greyscale
 represents a double bond; 
W represents =C(R6b)-;  Y represents =C(R4a); and 
Z represents =C(R5)-; 
which is inclusive of the elected species of Compound No. 133.  All other variables (such as R1, R2, R4a, R5, and R6b) will be searched as defined in the claims.


  	Applicant’s claimed compound genus in instant claim 1 has a number of variables and their permutations and combinations result in a vast number of compounds that are generically claimed.  In an attempt to examine the full scope of elected Group I, over 447,400 Chemical Abstract Registry numbers were recovered in one database search alone.  Therefore, the pyrrolo[2,3-c]pyridine compounds of elected Group I will be examined according to MPEP 803.02.  The claims within elected Group I have been examined to the extent that they are readable on the elected species of Compound No. 133 and the pyrrolo[2,3-c]pyridine core.  Since no prior art was found on the elected species, the examination was expanded within elected Group I until prior art was found that disclosed pyrrolo[2,3-c]pyridine compounds, in which case, the examination stopped and prior art has been applied against the claims.  Note, M.P.E.P. § 803.02.  The subject matter of the expanded search thus far, inclusive of the elected species of Compound No. 133, is as follows:
Compounds of formula I, 
    PNG
    media_image4.png
    129
    141
    media_image4.png
    Greyscale
, 
wherein X represents =N; 

    PNG
    media_image11.png
    21
    40
    media_image11.png
    Greyscale
 represents a double bond; 
W represents =C(R6b)-; 
Y represents =C(R4a); and 
Z represents =C(R5)-; 
c]pyridine compounds} 
and all other variables are as defined.


Subject matter not embraced above by the above identified search and examination and Claims 30-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 17, 2020.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on November 6, 2019.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 19 and 28 are rejected under 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 19, line 7 of the claim, it is not possible to have a C1-4 alkenyl.  The minimum number of carbons for an alkenyl is 2.
Claims must, under modern claim practice, stand alone to define an invention, and incorporation into claims by express reference to the specification is not Ex parte Fressola, 27 USPQ 2d 1608 (1993).  Claim 28 refers to Table 1.  There is insufficient antecedent basis in the claims for Table 1 cited in the claim.  It is improper for claims to refer to subject matter not contained therein, even if the subject matter is contained in the specification.  
This rejection can be overcome by adding the compounds from Table 1, which are embraced by the compounds of formula I under examination, to claim 28.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 10, 11, 13-16, 26 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
a)	the compound of PubChem CID 66714572 {National Center for Biotechnology Information. PubChem Compound Summary for CID 66714572, 4-(1H-Pyrrolo[2,3-c]pyridin-4-yl)aniline. https://pubchem.ncbi.nlm.nih.gov/ compound/4-_1H-Pyrrolo_2_3-c_pyridin-4-yl_aniline. Accessed February 9, 2021, create date 
November 30, 2012},

    PNG
    media_image12.png
    255
    141
    media_image12.png
    Greyscale

{a compound of instant Formula I, 
    PNG
    media_image4.png
    129
    141
    media_image4.png
    Greyscale
, wherein R1=substituted aryl; R2=hydrogen; R3=hydrogen; X is =N; 
    PNG
    media_image13.png
    21
    40
    media_image13.png
    Greyscale
 is a double bond; 
W is =C(R6b)-; Y is =C(R4a); Z is =C(R5)-; R6b=hydrogen; R4a=hydrogen; and R5=hydrogen};


b)	the compound of PubChem CID 68762939 {National Center for Biotechnology Information. PubChem Compound Summary for CID 68762939, 2-(1H-Pyrrolo[2,3-c]pyridin-4-yl)benzonitrile. https://pubchem.ncbi.nlm.nih.gov/ compound/2-_1H-Pyrrolo_2_3-c_pyridin-4-yl_benzonitrile. Accessed February 9, 2021, create date 
November 30, 2012},


    PNG
    media_image14.png
    201
    187
    media_image14.png
    Greyscale

{a compound of instant Formula I, 
    PNG
    media_image4.png
    129
    141
    media_image4.png
    Greyscale
, wherein R1=substituted aryl; R2=hydrogen; R3=hydrogen; X is =N; 
    PNG
    media_image11.png
    21
    40
    media_image11.png
    Greyscale
 is a double bond; W is =C(R6b)-; Y is =C(R4a); Z is =C(R5)-; R6b=hydrogen; R4a=hydrogen; and R5=hydrogen};


c)	the compound of PubChem CID 126554614 {National Center for Biotechnology Information. PubChem Compound Summary for CID 126554614, 4-(3-Fluorophenyl)-1H-pyrrolo[2,3-c]pyridine. https://pubchem.ncbi.nlm. nih.gov/compound/4-_3-Fluorophenyl_-1H-pyrrolo_2_3-

    PNG
    media_image15.png
    216
    158
    media_image15.png
    Greyscale

{a compound of instant Formula I, 
    PNG
    media_image4.png
    129
    141
    media_image4.png
    Greyscale
, wherein R1=substituted aryl; R2=hydrogen; R3=hydrogen; X is =N; 
    PNG
    media_image11.png
    21
    40
    media_image11.png
    Greyscale
 is a double bond; W is =C(R6b)-; Y is =C(R4a); Z is =C(R5)-; R6b=hydrogen; R4a=hydrogen; and R5=hydrogen};


	d)	the compound of PubChem CID 76847332 {National Center for Biotechnology Information. PubChem Compound Summary for CID 76847332, 5-Chloro-4-fluoro-1H-

    PNG
    media_image16.png
    137
    153
    media_image16.png
    Greyscale

{a compound of instant Formula I, 
    PNG
    media_image4.png
    129
    141
    media_image4.png
    Greyscale
, wherein R1=halo; R2=halo; R3=hydrogen; X is =N; 

    PNG
    media_image13.png
    21
    40
    media_image13.png
    Greyscale
 is a double bond; W is =C(R6b)-; Y is =C(R4a); 
Z is =C(R5)-; R6b=hydrogen; R4a=hydrogen; and R5=hydrogen};

	e)	Fujiwara et al. {WO 2012/002577 A1} - who disclose the compound of Chemical Abstracts Registry Number 1476063-00-9 as a starting material in the below reaction,

    PNG
    media_image17.png
    585
    717
    media_image17.png
    Greyscale

{a compound of instant Formula I, 
    PNG
    media_image4.png
    129
    141
    media_image4.png
    Greyscale
, wherein R1=halo; R2=hydrogen; R3=(heterocyclo)alkyl; 
X is =N; 
    PNG
    media_image11.png
    21
    40
    media_image11.png
    Greyscale
 is a double bond; W is =C(R6b)-; 
Y is =C(R4a); Z is =C(R5)-; R6b=hydrogen;
R4a=hydrogen; and R5=hydrogen},


    PNG
    media_image18.png
    91
    174
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    804
    1196
    media_image19.png
    Greyscale
; or

	f)	Ramphal et al. {WO 2015/153683 A1} - who disclose, for instance, Compound XIII-8 in a mixture of water and ethyl acetate (pages 178 and 179),

    PNG
    media_image20.png
    169
    189
    media_image20.png
    Greyscale


    PNG
    media_image4.png
    129
    141
    media_image4.png
    Greyscale
, wherein R1=substituted 5-membered heteroaryl; R2=hydrogen; R3=C1 alkyl; X is =N; 

    PNG
    media_image11.png
    21
    40
    media_image11.png
    Greyscale
 is a double bond; W is =C(R6b)-; Y is =C(R4a); 
Z is =C(R5)-; R6b=C1 alkoxy; R4a=hydrogen; and R5=hydrogen}.

Each of the above cited prior art disclose at least one compound that is embraced by the instant claimed invention.  Therefore, each of the above cited prior art anticipate the instant claimed invention.


Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.
Allowable Subject Matter
	The elected species of Compound No. 133, found on page 29 of the instant specification, is allowable over the prior art of record.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



February 27, 2021
Book XXVI, page 105